       Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 1 of 7




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                   17-CR-6016CJS
              v.

RICHARD LEON WILBERN,

                           Defendant.
_____________________________________________



               THE GOVERNMENT’S RESPONSE IN OPPOSITION
          TO DEFENDANT’S MOTION TO SUPPRESS JAIL PHONE CALLS


       The United States of America, through its attorneys, James P. Kennedy, Jr., United

States Attorney for the Western District of New York, and Douglas E. Gregory, Assistant

United States Attorney, of counsel, hereby files its response to the pretrial motion of defendant

Richard Wilbern, filed under ECF Document 74 (17-CR-6016/January 3, 2019).


I.     Relevant Facts


       The defendant, a previously convicted felon, is charged with the unlawful possession of

four firearms located inside the single-car garage at 27 Tubman Way in the City of Rochester.

Since his arrest on September 27, 2016, the defendant has been held exclusively at the Monroe

County jail. In a letter dated January 19, 2018, the defense requested the government turn over

a lengthy list of items, to include any “jail phone recordings” of calls made by Richard Wilbern

from the Monroe County jail. On February 16, 2018, the government affirmatively responded

to that request, indicating that any “jail phone recordings” could be obtained by a defense

subpoena addressed directly to the Monroe County Sheriff, under whose control the recordings
      Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 2 of 7



were maintained.      See Relevant Portions of Government’s Responsive Letter, dated

February 16, 2018, attached as Exhibit A.   1




II.    Discussion

       a.     The Government Complied with Rule 16(a)(1)(B) and Provided the
              Defendant With a Timely and Sufficient Opportunity to Object

       On October 1, 2018, pursuant to Rule 16(a)(1)(B), the government informed the defense

that relative to Indictment 17-CR-6016, the government would rely upon several statements, to

wit, recorded phone calls made by Richard Wilbern from the Monroe County jail in which he

claimed ownership of personal items which were maintained inside the garage at 27 Tubman

Way. The exact calls the government intends to offer at trial were provided to the defense on

October 11, 2018, thus providing the defense with ample opportunity to object under Rule

12(b)(3)(C). The instant pre-trial motion to suppress the statements was lodged on January 3,

2019. Because these matters can and will be determined well prior to the commencement of

trial, the defendant cannot claim any prejudice.




1
       The defendant’s submission appears to accuse the government of either ignoring the
defendant’s requests, or worse, acting in bad faith by withholding the requested information.
This is confusing given the Government’s February 16, 2018 Responsive Letter, which clearly
evidences the fact that the request was not ignored. Nor did the Government withhold
anything that was not otherwise available to the defense. The information defendant seeks
is, was, and remains entirely available to him through the exercise of due diligence. Inasmuch
as the defendant knows full well whether or not he placed calls from the Monroe County jail,
a simple request to obtain the phone recordings pursuant to a Rule 17 subpoena would have
provided his attorneys with the very information they desired. While the government
certainly has an obligation to turn over Rule 16 and Brady materials, it does not have an
obligation to seek out and gather any and all information for the defense, particularly where
that information is equally available to both parties.


                                                2
       Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 3 of 7



       b.      Defendant’s Motion to Suppress Jail Recordings

       Wilbern seeks the suppression of recordings of telephone calls he made while he was

incarcerated at the Monroe County jail on the grounds that the calls were intercepted in

violation of the First Amendment and the Electronic Communications Privacy Act (“Title III”)

18 U.S.C. §§ 2510–22. At the outset, it is important to note that in moving to suppress the jail

recordings, the defendant does not, and frankly without committing perjury could not, advance

a claim that he was not made aware of, or sufficiently warned, that all telephone calls from the

jail were subject to monitoring and recording. 2 Instead, he raises a purely legal issue – to wit,

that the general policy of monitoring calls and the “wholesale” recording of his jail telephone

conversations violated statutory and constitutional provisions. Because the issue is limited to a

question of law, it is fully resolvable on the submissions without the need for any factual

hearings.


       Wilbern’s various challenges to the monitoring and recording of his telephone

conversations have routinely been rejected in the Second Circuit. While courts are cognizant

of the general proposition that Title III forbids the intentional interception of wire

communications, such as telephone calls, when done without court-ordered authorization.

18 U.S.C. §§ 2510-2522, and that Title III prohibits the intentional interception of telephone

calls and admission at trial of any recordings of unlawfully intercepted telephone calls. United

States v. Friedman, 300 F.3d 111, 120 (2d Cir. 2002) (citing 18 U.S.C. §§ 2510–2522), cert.


2
     Not surprisingly, the defendant has not tendered any sworn affidavit which would raise a
material issue of fact. In contrast, and simply to complete the record, the government submits
a sworn affidavit from Charles Facteau, the Systems Administrator for Inmate Services and
the Monroe County Jail, which outlines the procedures implemented at the Monroe County
jail to advise and warn inmates that all phone calls are subject to monitoring and recording.
See Exhibit B.

                                                3
       Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 4 of 7



denied, 538 U.S. 981 (2003), they have also recognized that Title III allows for certain

exceptions. Among them, the statute provides that “[i]t shall not be unlawful ... for a person

acting under color of law to intercept a wire, oral, or electronic communication, where ... one

of the parties to the communication has given prior consent to such interception.” 18 U.S.C.

§ 2511(2)(c). Consent may be either express or implied. United States v. Workman, 80 F.3d

688, 692 (2d Cir. 1996), cert. denied, 519 U.S. 938 (1996); United States v. Amen, 831 F.2d 373,

378 (2d Cir. 1987).


       The Second Circuit has repeatedly held that prison inmates impliedly consent to have

their telephone conversations monitored where they have received notice of the monitoring

and nevertheless use the prison telephones. See United States v. Willoughby, 860 F.2d 15, 21

(2d Cir. 1988), cert. denied, 488 U.S. 1033 (1989) (finding consent where defendant was

provided notice of the monitoring and recording program, including signage posted by each

telephone, and a form describing the policy and requiring a signature); Amen at 379 (defendant

impliedly consented where notice was provided through an orientation lecture, the inmate

handbook, and notices placed next to the telephones). Other circuits are in accord. United

States v. Footman, 215 F.3d 145, 154 (1st Cir. 2000); United States v. Hammond, 286 F.3d 189,

192 (4th Cir. 2002), cert. denied, 537 U.S. 900 (2002); United States v. Moore, 452 F.3d 382 (5th

Cir. 2006); United States v. Horr, 963 F.2d 1124, 1126 (8th Cir. 1992); United States v. Van

Poyck, 77 F.3d 285, 292 (9th Cir. 1996); United States v. Faulkner, 439 F.3d 1221, 1224 (10th

Cir. 2006) (it is generally accepted that a prisoner who places a call from an institutional phone

with knowledge that the call is subject to being recorded has impliedly consented to the

recording).




                                                4
      Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 5 of 7



       Thus, in United States v. Anderson, 2012 WL 3648189 (W.D.N.Y. May 29, 2012)

(Feldman, MJ), Report and Recommendation Adopted, 2012 WL 3648142 (W.D.N.Y. 2012)

(Siragusa, J), this Court upheld the Monroe County jail's system of recording and monitoring

inmate telephone calls and denied the defendant's Title III challenges to such recording and

monitoring. In rejecting defendant's Title III challenge, this Court cited to well-established

Second Circuit law:

       As to the alleged Title III violation, Anderson's legal arguments are without
       merit. While it is clear that an inmate like Anderson is entitled to the
       protections afforded by Title III to be free from unauthorized interception of
       his telephone calls, see United States v. Amen, 831 F.2d at 378, no violation of
       Title III occurs where the inmate has consented to the interception. United States
       v. Workman, 80 F.3d 688, 692 (2d Cir.1992). Here, the Government has
       proffered, and the defendant does not dispute, that both jails at issue here gave
       a recorded verbal warning to the inmate at the beginning of the call that the
       telephone conversation may be recorded or monitored by jail officials.

Anderson, 2012 WL 3648189, at *4.


       Citing the Anderson case, Magistrate Judge Marian W. Payson similarly found no

violation of defendant’s First Amendment rights nor a Title III violation in the case of United

States v. Simmons, 2016 WL 285176 (W.D.N.Y. January 22, 2016) (Payson, MJ), Report and

Recommendation Adopted, 2016 WL 1127802 (W.D.N.Y. March 23, 2016) (Siragusa, J). In

Simmons, the defendant argued that the recording of his calls violated Title III because it was

done without his consent, either express or implied, and for no legitimate penological purpose.

The Court determined otherwise, finding that because the defendant received clear notice at

each of the facilities that his telephone calls could or would be monitored or recorded, “his

decision to initiate telephone calls despite that notice establishes his implied consent to the

recording and monitoring of his telephone calls.” Simmons, 2016 WL 285176, at *25, citing


                                               5
       Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 6 of 7



Workman, 80 F.3d at 693 (implied consent where defendant was provided notice of monitoring

through New York regulations, a sign placed near each telephone, and an orientation

handbook); Willoughby, 860 F.2d at 20. Accordingly, the Court denied the suppression motion

on both First Amendment (citing United States v. Colbert, 2011 WL 3360112, *8 (W.D.P.A.

2011)), and Title III grounds. See also United States v. Swinton, 2016 WL 537061 (W.D.N.Y.

2016) (similar constitutional and statutory arguments raised and rejected).


       The Simmons decision was issued on the heels of yet another case litigated before the

Hon. Marian W. Payson. In United States v. McAuley, 2014 WL 7796696 (W.D.N.Y. 2014),

Report and Recommendation Adopted, 2015 WL 540738 (W.D.N.Y. 2015) (Siragusa, J), aff'd,

2015 WL 6445022 (2d Cir.2015), the defendant claimed that he did not receive any notice that

his calls were subject to recording and objected to the calls as not being related to institutional

security. Finding evidence to the contrary, in the form of an affidavit submitted by an FBI agent

familiar with the detention facility, the Court determined McAuley did receive clear notice.

Thus, having received such notice, “[McAuley’s] decision to initiate telephone calls despite that

notice establishes his implied consent to the recording and monitoring of his telephone calls.”

2014 WL 7796696 at *35. Given the finding of implied consent, the Court denied McAuley’s

motion to suppress.


       Here, Wilbern does not allege that he did not receive proper notification and/or

warning that his phone calls would be monitored and recorded at the Monroe County jail. In

fact, as to the nine jail calls supplied to the defense, each call contains a clear, pre-recorded

warning to the parties that the calls are subject to monitoring and recording. Given the lack

of a factual dispute on that issue, the only question to be resolved is whether his willful and



                                                6
       Case 6:17-cr-06016-CJS-JWF Document 79 Filed 01/16/19 Page 7 of 7



knowing decision to utilize the phone, despite being warned that the conversations were

subject to monitoring and recording, indicated his implied consent. As outlined above, that

question has long been resolved. See also United States v. Laster, 2007 WL 2872678,

(S.D.N.Y.2007) aff’d 313 Fed Appx 369 (2d Cir. 2009) (finding no violation where defendant

was made aware that his phone calls were subject to recording). Accordingly, having

consented to the recording of his jail calls, the defendant waived any constitutional and Title

III statutory claims he may have. His motion to suppress can therefore be denied on the

submissions.

                                    Motion for a Trial Date

       The undersigned hereby moves the Court to set a date certain for trial in this matter.

United States v. Tigano, 880 F.3d 602 (2d Cir. 2018).


                                          Conclusion

       For the reasons specified herein, the defendant's motions for various forms of relief

should be denied.

Dated: January 16, 2019
       Rochester, New York                          Respectfully submitted,
                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney
                                                    Western District of New York
                                             BY:    s/DOUGLAS E. GREGORY
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    100 State Street, Room 500
                                                    Rochester, New York 14614
                                                    585/263-6760
                                                    Douglas.Gregory@usdoj.gov
cc:    Anne Burger, AFPD
       Sonya Zoghlin, AFPD
       Joel Violanti, AUSA


                                                7
